Civilian pay; dismissal; recovery; measure of; annual leave accumulations. — Plaintiffs, who were dismissed from, their Government employment and later, on order of the United States District Court, reinstated, sue to recover the value of the accrued annual leave which they would have earned during the periods of their wrongful suspension, citing Hynning v. United, States, 141 Ct. Cl. 486, and Vitarelli v. United States, 150 Ct. Cl. 59. The cases came before the court on defendant’s motion to dismiss the petitions. Upon consideration of the motion, and on the basis of the court’s decision in Zeiger v. United States, 155 Ct. Cl. 353, the court, on March 23, 1962, ordered that the petitions be dismissed. Plaintiffs’ petition for writ of certiorari was denied by the Supreme Court, 371 U.S. 829.